Citation Nr: 1229967	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to December 1973.  The Veteran died in December 2007 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that while the Veteran was serving in the Navy he stepped foot in the Republic of Vietnam either on shore leave or while helping to supply equipment to troops stationed in the Republic of Vietnam.

In this regard, the Veteran's service personnel records document that he served on the U.S.S. Cochrane from January 1966 to October 1972 and the U.S.S. White Plains from October 1972 to December 1972.  The Veteran's service personnel records also show that he received combat pay starting in May 1971.  Moreover, information obtained by the RO shows that the U.S.S. White Plains conducted on shore supply replenishments to the Republic of Vietnam from January 1969 to March 1973. 

Therefore, because during his lifetime the Veteran did not ever specifically claim that while serving on the U.S.S. White Plains from October 1972 to December 1972 he stepped foot in the Republic of Vietnam either on shore leave or while helping to supply equipment to troops stationed in the Republic of Vietnam, the Board finds that a remand is required to attempt to obtain any records that the Department of the Navy may have that could substantiate his widow's claims.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should attempt to verify from any appropriate source whether the U.S.S. Cochrane was stationed in the waters near the Republic of Vietnam at any time from January 1966 to October 1972.  If the U.S.S. Cochrane was stationed in the waters near the Republic of Vietnam at any time from January 1966 to October 1972, the RO/AMC should attempt to obtain any records that the Department of the Navy may have that could substantiate the widow's claims regarding the Veteran stepping foot in the Republic of Vietnam either on shore leave or while helping to supply equipment to troops stationed in the Republic of Vietnam during this time.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the appellant should be provided with a copy of that memorandum.

2.  The RO/AMC should attempt to obtain any records that the Department of the Navy may have that could substantiate the widow's claims regarding the Veteran stepping foot in the Republic of Vietnam either on shore leave or while helping to supply equipment to troops stationed in the Republic of Vietnam while serving on the U.S.S. White Plains from October 1972 to December 1972.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the appellant should be provided with a copy of that memorandum.

3.  After undertaking the above development to the extent possible, the RO/AMC should readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

